Citation Nr: 0430498	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-operative 
patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to October 
1988.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Regional Office 
(RO), which assigned a temporary 100 percent convalescent 
rating, effective from December 27, 2000, to January 31, 
2001; but denied an increased schedular rating for the post-
operative left knee condition, from February 1, 2001 forward.  
In his April 2002 notice of disagreement (NOD), the veteran 
disagreed with the denial of an increased current schedular 
rating.  

The veteran was afforded a local hearing at the RO in April 
2003, and a videoconference hearing before the undersigned 
Veterans Law Judge, in September 2004.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

At the veteran's local hearing in April 2003, he testified 
that his primary symptoms, at that time, were pain and 
limitation of movement.  (April 2003 Hearing Transcript, 
pages 8-9.)  At the recent September 2004 Board hearing, 
however, he testified that his signs and symptoms of left 
knee impairment had increased.  Specifically, he reported 
lateral instability of his left knee, and increased pain and 
swelling with functional activities to the point where he is 
missing 2 to 4 days of work per week.  Additionally, he 
stated that during the last 90 days, his knee now "goes 
out" at least once a week.

Lateral instability was not previously shown by the medical 
evidence of record.  Drawer and stress tests, as well as 
McMurray's, were negative.  Because the veteran has testified 
to increasing left knee disability (lateral instability and 
other symptoms of increasing severity) since his last VA 
examination, based on the facts and circumstances of this 
case, another VA examination is required.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  

Also, the veteran reported some recent VA outpatient 
treatment since the most recent VA medical evidence dated in 
August 2002.  Thus, records from VA Medical Center (VAMC) 
West Haven and VA Outpatient Clinic (VAOPC) New London should 
be obtained from August 2002 to date.  

The veteran is hereby informed that failure to report to a VA 
medical examination, or to fully cooperate with VA in the 
development of his claim, may adversely affect his appeal.  
Specifically, he is hereby notified that failure to report to 
any such scheduled examination(s), without good cause, will 
result in a denial of the claim(s) for increase.  38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  

Thus, the case is REMANDED for the following action:  

1.  Please obtain all medical records 
pertaining to the veteran's left knee 
from August 2002, from both VAMC West 
Haven and VAOPT New London.  

2.  Please schedule a VA JOINTS 
examination to evaluate the current 
severity of the post-operative 
patellofemoral syndrome of the left knee.  
The claims folder should be made 
available to the examiner for review.  
The examiner should perform all necessary 
testing, and describe all findings.  The 
examiner should also specifically 
ascertain whether lateral instability or 
recurrent subluxation of the left knee is 
manifested, and if so, the severity of 
such.  

3.  After the VA examination report is 
returned, make sure it addresses the 
Board's question(s) above.  If not, 
return it for a corrective addendum.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


